Citation Nr: 0117299	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  99-20 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March 1968 to September 
1969.  These matters come to the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO increased the disability rating for PTSD from 10 to 
30 percent.  The veteran perfected an appeal of the denial of 
a disability rating in excess of 30 percent.

In a November 1999 rating decision the RO increased the 
rating for PTSD from 30 to 50 percent effective October 1, 
1998, when the veteran claimed entitlement to a higher 
rating.  The veteran has not withdrawn his appeal, and 
contends that a total rating is warranted.  The Board finds, 
therefore, that the issue of entitlement to an increased 
rating for PTSD remains in contention.

The veteran also contends that he is unemployable due to the 
severity of PTSD, and has presented medical evidence in 
support of that assertion.  The Board finds, therefore, that 
his claim for an increased rating incorporates the issue of 
entitlement to a total rating based on individual 
unemployability.  Roberson v. Principi, No. 00-7009, slip op. 
at 11 (Fed. Cir. May 29, 2001); 38 C.F.R. § 4.16 (2000).


REMAND

The veteran provided testimony before the Board in May 2001, 
at which time he reported having received ongoing treatment 
for PTSD from the VA medical center (MC) in Augusta, Georgia.  
Although the RO obtained copies of the treatment records 
through June 2000, the records subsequent to that date are 
not in file.  The VA treatment records are deemed to be 
evidence of record, and a determination on the merits of the 
veteran's appeal cannot be made without consideration of that 
evidence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The evidence in the claims file indicates that the veteran 
has been awarded disability benefits by the Social Security 
Administration (SSA), and the veteran testified that those 
benefits were awarded based on PTSD.  A copy of the SSA 
decision, as well as the medical evidence relied upon in 
reaching that decision, may be relevant to the issue on 
appeal, and should be considered by the Board in determining 
the merits of the appeal.  See Masors v. Derwinski, 2 
Vet.App. 181 (1992).

The medical evidence shows that in addition to the diagnosis 
of PTSD, which was initially documented in 1995, the veteran 
has a long-standing history of alcohol and substance abuse.  
He contends that he has used alcohol and marijuana to control 
the symptoms of PTSD.  

The United States Court of Appeals for the Federal Circuit 
(Appellate Court) has held that although the statute 
precludes the payment of compensation for primary alcohol and 
substance abuse disabilities and disabilities that result 
from primary alcohol or substance abuse, the statute does not 
bar the payment of compensation for alcohol or substance 
abuse that is secondary to a service-connected disorder.  
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The 
Appellate Court distinguished alcohol or drug abuse that is 
willful from the use of such substances that is involuntary 
due to a service-connected disorder, such as PTSD.  In other 
words, compensation is payable only if the evidence 
establishes that the service-connected disorder actually 
caused the alcohol or substance abuse; co-morbidity is not 
sufficient to entitle the veteran to compensation for the 
substance abuse disability.  38 U.S.C.A. §§ 105, 1110; Id. at 
1377.  The Appellate Court stated:

The fact that a veteran both has PTSD and an 
alcohol or drug abuse disability does not mean that 
the veteran can always use the alcohol or drug 
abuse disability to increase his or her rating by 
establishing secondary service-connection for the 
alcohol or drug abuse disability or by using the 
alcohol or drug abuse disability to show the 
increased severity of a service-connected disorder.  
Even if a veteran has PTSD, or some other service-
connected disorder, the VA could conclude that the 
alcohol or drug abuse disability was due to willful 
action, and did not result from the service-
connected disorder.

Allen, 237 F.3d at 1378.

During the May 2001 hearing the veteran stated that Dr. 
Albrecht at the VAMC believes that the veteran's substance 
abuse is related to PTSD.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a psychiatric 
disorder since June 2000.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  Specifically, the RO should 
obtain the veteran's treatment records 
from the VAMC in Augusta, Georgia.  





3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should obtain from the veteran 
information regarding his employment 
history, educational background, and any 
vocational training.  

5.  With the veteran's consent, the RO 
should request from the Aiken County 
Public Works Department, the veteran's 
former employer, a copy of any personnel, 
disciplinary and similar records 
pertaining to the veteran, his personnel 
evaluations, and any documents pertaining 
to termination of the veteran's 
employment, including any regarding the 
veteran's EEO complaint that apparently 
was filed when he was fired.   

6.  The veteran should be afforded the 
opportunity to submit a written medical 
opinion in regard to any relationship 
between his alcohol (or other substance) 
abuse and PTSD.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should afford the 
veteran a VA psychiatric examination, by 
a psychiatrist who has not treated him, 
to determine the nature and severity of 
his psychiatric symptomatology.  The 
claims file and a copy of this remand 
must be made available to and be reviewed 
by the examiner prior to the examination, 
and its review should be acknowledged in 
the examination report.  


The examining psychiatrist must 
thoroughly review the claims file, 
including the all of the relevant medical 
evidence and the veteran's May 2001 
personal hearing transcript.  The 
examination should include any diagnostic 
tests or studies, including psychological 
testing, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct a 
comprehensive psychiatric examination and 
provide a multi-axial diagnosis for any 
pathology found.  In light of certain 
references in the record suggesting focus 
on the disability rating and Global 
Assessment of Functioning score, the 
examiner should consider whether the 
criteria of diagnostic code V65.2 of the 
DSM-IV apply.  The psychiatrist should 
also comment on whether the veteran's 
long history of alcohol and/or marijuana 
use is primary or involuntary due to 
manifestations of the subsequently 
diagnosed PTSD.

Additionally, the psychiatrist should 
also provide a complete description of 
the history of the psychiatric 
disorder(s) and the current 
symptomatology that affects the veteran's 
social and occupational functioning.  The 
particular symptoms noted in VA's 
criteria for rating psychiatric disorders 
should be provided to the examiner and 
addressed.  The psychiatrist should also 
provide an opinion on the extent to which 
the veteran's psychiatric symptomatology 
affects his ability to adapt and function 
in a work environment, in terms of how 
any occupational and social impairment 
impacts his work efficiency, ability to 
perform occupational tasks, and ability 
to establish or maintain effective work 
and social relationships.  If the 
psychiatrist finds that the alcohol or 
substance abuse is primary in etiology, 
his/her description of the symptomatology 
that affects the veteran's social and 
occupational functioning should exclude 
the manifestations of alcohol or 
substance abuse (or any other psychiatric 
disorders not related to PTSD).  If it 
would be helpful in rendering that 
assessment, the psychiatrist can provide 
an opinion on the percentage of the 
veteran's social and occupational 
impairment that is due to PTSD versus the 
percentage that is due to alcohol and/or 
substance abuse and any other disorders.  

In addition to the opinion requested 
above, the psychiatrist should also 
provide an opinion on whether the 
veteran's service-connected psychiatric 
disorder, including PTSD and any 
etiologically related impairments, 
prevent him from securing or maintaining 
substantially gainful employment.  The 
psychiatrist should provide the complete 
rationale for all opinions given, 
including proper reference to any 
relevant treatises, scientific studies, 
and/or medical literature.

8.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinion are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

9.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a disability rating in 
excess of 50 percent for PTSD, including 
secondary service connection for any 
related disorders.  In re-adjudicating 
that issue the RO should consider the 
applicability of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b) 
and a total rating based on individual 
unemployability in accordance with 
38 C.F.R. § 4.16.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  That supplemental statement of 
the case should include the provisions of 
38 C.F.R. § 3.321(b) and 38 C.F.R. 
§ 4.16.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


